Citation Nr: 1823041	
Decision Date: 04/16/18    Archive Date: 04/25/18

DOCKET NO.  14-26 959	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for left ear hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Minnesota Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Scott Shoreman, Counsel


INTRODUCTION

The Veteran had active service from April 2003 to February 2007.

This matter comes before the Board of Veterans' Appeals (Board) from a March 2013 rating decision of the above Department of Veterans Affairs (VA) Regional Office (RO), which denied service connection for bilateral hearing loss and tinnitus.  A September 2016 rating decision granted service connection for right ear hearing loss.  

This claim was previously before the Board in July 2016, at which time the Board remanded it for additional development.  The requested development has been completed, and the claim is properly before the Board for appellate consideration.


FINDINGS OF FACT

1.  Giving every reasonable doubt to the Veteran, the Veteran's left ear hearing loss is related to his combat service.  

2.  Giving every reasonable doubt to the Veteran, the Veteran's tinnitus is related to his combat service.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for left ear hearing loss have been met.  38 U.S.C. §§ 1110, 1154(a), 5103, 5107 (2012); 38 C.F.R §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2017).

2.  The criteria for service connection for tinnitus have been met.  38 U.S.C. §§ 1110, 1154(a), 5103, 5107 (2012); 38 C.F.R §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2017).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist 

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017). 

Here, the Veteran's September 2012 claim was submitted as a fully developed claim with a Fully Developed Claim Certification executed by the Veteran.  Under the framework for a fully developed claim, a claim is submitted in a "fully developed" status, limiting the need for VA to undertake further development of the claim.  When filing a fully developed claim, a veteran submits all evidence relevant and pertinent to his or her claim other than service treatment records (STRs) and treatment records from VA medical centers, which will be obtained by VA.  Under certain circumstances, additional development, including obtaining additional records and providing the veteran with a VA medical examination, may still be required prior to the adjudication of the claim.  The fully developed claim form includes notice to the veteran of what evidence is required to substantiate a claim and of the veteran's and VA's respective duties for obtaining evidence.  The notice also provides information on how VA assigns disability ratings.  Thus, the notice that is part of the claim form submitted by the Veteran and satisfies the duty to notify.

With respect to the duty to assist in this case, the Veteran's VA treatment records and some of the STRs have been obtained and associated with the claims file.  In October 2012, the RO determined that the Veteran's complete STRs are not available.  In the absence of the presumed destroyed STRs, the Board's obligation to explain its findings and conclusions, and to consider carefully the benefit-of-the-doubt rule, is heightened.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The Veteran was provided with a VA examination, and an addendum to the examination report was obtained.  
The Veteran and his representative have not made the RO or the Board aware of any additional pertinent evidence that needs to be obtained in order to fairly decide the issues addressed in this decision, and have not argued that any error or deficiency in the accomplishment of the duty to assist has prejudiced him in the adjudication of these issues.  As there is no indication that there are additional records that need to be obtained that would assist in the adjudication of the claims, the duty to assist has been fulfilled.

II.  Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. § 3.303 (2017).  Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting service, was aggravated therein.  38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

To establish service connection for a disability, there must be competent evidence of the following:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship or nexus between the present disability and the disease or injury incurred or aggravated during service.  Horn v. Shinseki, 25 Vet. App. 231, 236 (2010); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent."   However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

Service connection will also be presumed for certain chronic diseases, including other organic diseases of the nervous system, which includes hearing loss and tinnitus, if manifest to a compensable degree within one year after discharge from service.  See 38 C.F.R. §§ 3.307, 3.309 (2017).  Such a chronic disease is presumed under the law to have had its onset in service even though there is no evidence of that disease during the period of service.  38 C.F.R. § 3.307(a).  In order for the presumption to apply, the claimant must be a veteran with 90 days of active, continuous service.  38 C.F.R. § 3.307(a)(1).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 hertz (Hz) is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies at 500, 1000, 2000, 3000, or 4000 Hz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2017).  Even if disabling loss is not demonstrated at separation, a veteran may establish service connection for a current hearing disability by submitting evidence that a current disability is causally related to service.  See Hensley v. Brown, 5 Vet. App. 155, 160 (1993).

The Board initially acknowledges that the lack of any evidence showing the Veteran had left ear hearing loss during service is not fatal to his claim for service connection.  The laws and regulations do not strictly require in-service complaint of, or treatment for, hearing loss in order to establish service connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Instead, the Court of Appeals for Veterans Claims has held where there is no evidence of the veteran's claimed hearing disability until many years after separation from service, "[i]f evidence should sufficiently demonstrate a medical relationship between the veteran's in service exposure to loud noise and his current disability, it would follow that the veteran incurred an injury in service . . . ."  Hensley, supra, (quoting Godfrey v. Derwinski, 2 Vet. App. 352, 356 (1992)).  Therefore, the critical question is whether the veteran has current left ear hearing loss disability which is causally related to service.

The record shows that the Veteran was in combat in Iraq.  In cases where a Veteran asserts service connection for injuries or disease incurred or aggravated in combat, 38 U.S.C. § 1154(b) (2012) and its implementing regulation, 38 C.F.R. § 3.304(d) (2017), are applicable.  This statute and regulation ease the evidentiary burden of a combat Veteran by permitting the use, under certain circumstances, of lay evidence.  If the Veteran was engaged in combat with the enemy, VA shall accept as sufficient proof of service connection satisfactory lay or other evidence of service incurrence, if the evidence is consistent with the circumstances, conditions, or hardships of such service.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that in the case of a combat Veteran not only is the combat injury presumed, but so is the disability due to the in-service combat injury.  Reeves v. Shinseki, 682 F.3d 988, 998-99 (Fed. Cir. 2012).  To establish service connection, however, there must be the evidence of a current disability and a causal relationship between the current disability and the combat injury.  Id. (citing Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

The available STRs show that at the January 2003 enlistment examination, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
5
5
15
LEFT
10
5
0
5
5

On a November 2005 audiological evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
0
5
30
LEFT
15
10
5
5
20

On a January 2007 audiological evaluation, pure tone thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
0
10
30
LEFT
15
15
5
5
20

The Veteran reported in January 2007 that he did not have ringing, clicking, or buzzing in his ears.  A January 2007 post-deployment health assessment indicates that he did not have ringing of the ears.

The Veteran had a VA examination in February 2013.  It was noted that he experienced excessive noise while in the military from sources including tank motors and mortars.  There was no civilian noise exposure.  The Veteran said that he first perceived hearing problems when he got back from Iraq in 2007.  On the audiological evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
15
30
60
LEFT
15
15
20
15
55

Speech audiometry revealed speech recognition ability of 92 percent in the right ear and of 96 percent in the left ear.  The Veteran was diagnosed with sensorineural hearing loss.  The examiner wrote that she could not provide an opinion without resorting to speculation because the STRs were incomplete and the available records showed no significant threshold shifts.

The Veteran reported constant tinnitus that had its onset in Iraq or when he returned in 2007.  The examiner opined that it was less likely than not caused by or a result of military noise exposure because the STRs demonstrate that the Veteran denied tinnitus on a hearing conservation form in January 2007 and on a post-deployment form in January 2007.  She also felt that it was less likely than not associated with the hearing loss because tinnitus has varying causes including medications, stress, anxiety, nicotine, sodium, and excessive caffeine.  Hearing loss does not cause tinnitus, and visa versa.

The Veteran wrote in March 2013 that during service he spent a year and half inside of a tank on a daily basis, which exposed him to noise from a V12 diesel motor with open exhaust, and from the tank tracks.  It was difficult to use hearing protection because he was required to wear a Combat Vehicle Communicator at all times.  He was also exposed to noise from mortar attacks.

In July 2016 a VA examiner opined that the left ear hearing loss was not related to military service.  She noted that the Veteran had normal hearing at separation and that the research does not support the concept of delayed onset hearing loss after thresholds are recorded as normal.  The 2006 Institute of Medicine study stated that there was no scientific basis to conclude that hearing loss that appears many years after noise exposure could be causally related to that noise exposure if hearing was normal immediately after exposure.  The examiner wrote that this study is the definitive consensus.  She also cited another study suggesting that a delay of many years in the onset of noise-induced hearing loss is unlikely.  The examiner felt that tinnitus was less likely than not related to military service because the Veteran reported not having tinnitus one month prior to separation.  She also noted that hearing loss does not cause tinnitus, and visa versa, and noted various other causes of tinnitus.

The Veteran is competent to report that his tinnitus began in Iraq or upon returning.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  While the Veteran denied having tinnitus twice in January 2007, it is not clear whether he knew what it was at that time, and in any event, the Board finds that by itself, this is an insufficient basis on which to conclude that he is not credible with respect to this claim.  

The July 2016 VA examiner's opinions are given some probative value because they consider the Veteran's contemporaneous reports regarding tinnitus, his history of hearing loss, and medical studies regarding delayed onset hearing loss.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) ("[M]ost of the probative value of a medical opinion comes from its reasoning" and the Board "must be able to conclude that a medical expert has applied valid medical analysis to the significant facts of the particular case in order to reach the conclusion submitted in the medical opinion.").  However, the Board finds that some of her opinions are either inconsistent or are based on inadequate or incomplete assumptions.  More specifically, she agrees that service connection for right ear hearing loss is warranted based on some degree of reduced hearing on the right ear shown at separation (30 decibels at 4000 Hertz), but the Board is not persuaded that this shows any greater reason for a favorable opinion for the right compared with the left, which, while showing only 20 decibels at separation at the same frequency, reflects an equivalent shift at that frequency after enlistment (15 decibel shift).  In addition, she bases her negative opinion as to the left on the primary basis that scientific study does not support the development of delayed hearing loss many years after service, but fails to note that the Veteran in this case exhibited actual hearing loss in both ears only six years after discharge, with findings of 60 decibels at 4000 Hertz on the right and 55 decibels at 4000 Hertz on the left in February 2013.  She also fails to consider that the evidence reveals no significant post-service civilian noise exposure of any consequence and that the Veteran was exposed to noise associated with the operation of a tank during service.  Therefore, giving the Veteran the benefit of the doubt, and based on the fact that the same "shift" that was found to warrant service connection for right ear hearing loss is also demonstrated on the left, the Board will find that service connection is warranted for left ear hearing loss.

With respect to the claim for service connection for tinnitus, the Board notes that while there are diagnoses of tinnitus, the examiners have negatively opined a relationship between that disorder and service on the basis of the Veteran's statements denying this condition in January 2007.  As noted previously, the Board is less persuaded by this inconsistency, and in view of the circumstances surrounding the Veteran's in-service noise exposure, which included combat service, the lack of any significant noise exposure following service, and the subjective nature of this disability, the Board will again give the Veteran the benefit of the doubt, and conclude that service connection for tinnitus is also warranted.  



ORDER

Service connection for left ear hearing loss is granted.

Service connection for tinnitus is granted.




____________________________________________
Michael J. Skaltsounis
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


